Title: From Thomas Jefferson to De Langeac, 15 February 1789
From: Jefferson, Thomas
To: Langeac, August Louis Joseph Fidèle Amand de Lepinasse, Comte de



Monsieur le Comte
à Paris ce 15me. Fevr. 1789

Bientot après avoir pris bail de votre maison on m’a fait sentir que je la payois moitié trop chere, et je m’en suis bien apperçu après. J’attendois donc toujours une occasion ou je pourrois m’en defaire sans inconvenient. La voiage que je vais faire en Amerique m’en a presenté une en vous annonçant la cessation du bail. J’eus l’honneur de vous dire pour raison que le loyer etoit beaucoup audessus la valeur de la chose. Ayant vu depuis que Monsieur Perrier, votre notaire, etoit chargé de la louer, je lui ai fait dire que je serois pret d’en reprendre le bail à 6000₶, et que, n’etant pas dans l’usage de marchander, c’etoit là mon premier et dernier mot. En attendant la reponse, j’ai toujours eté en cherchant une autre maison. Enfin j’en trouve une que je serois faché de manquer dans le cas que ma proposition ne vous convienne pas. Afin qu’aucune inquietude au sujet de l’exacte paiement du loyer pendant mon absence n’y fasse difficulté, ce me sera egal d’en payer une année entiere le jour que le bail me sera remis.
Le Commissaire aux saisies reelles reclame sur moi une partie du loyer que je vous ai payé dernierement. Il se fonde sur ce que l’arret de surseance ne peut pas faire effet sur une sentence deja rendue. J’ai l’honneur de vous envoyer sa lettre et la sentence et de vous prier de me les renvoyer par le porteur. Le meme Commissaire m’a exigé promesse de lui faire dire le moment où il seroit decidé que mon bail cesse. C’est pour remplir cette promesse que je vous demande votre decision dans le courant de la semaine actuelle, aussi bien que pour prendre la mienne definitivement au sujet de la maison qu’on me propose, pour y commencer quelques arrangemens, et meme l’emmenagement. Je vous prie Monsieur d’agreer les assurances de l’estime et de l’attachement avec lesquels j’ai l’honneur d’etre, Monsieur le comte, votre tres humble et très obeissant serviteur,

Th: Jefferson

